DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 01-21-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halberschmidt ‘997 (US 4,682,997) in view of Bishop ‘192 (GB 2 028 192 A).
Regarding claim 1, Halberschmidt ‘997 teaches applying sequential bursts of compressed air at a first pressure to bend a curved portion of a glass panel to a specified bend radius as the glass panel is being conveyed through a lehr (column 1, lines 7-12; column 2, 
In the combination of Halberschmidt ‘997 and Bishop ‘192 as described above, the order of steps of applying compressed air at the first pressure and applying compressed air at the second pressure has only three possibilities - namely, apply the first pressure first and the second pressure subsequently, apply the second pressure first and the first pressure subsequently, or apply the first pressure and the second pressure simultaneously.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try applying compressed air at the first pressure and subsequently applying compressed air at the second pressure as claimed as one of a finite number of possibilities, with a predictable result of forming a curved portion of a glass panel with identification markings.  Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to form the identification markings second so that the markings would not lose resolution or become distorted during the forming steps described by Halberschmidt ‘997.

Regarding claim 6, in the combination of Halberschmidt ‘997 and Bishop ‘192, it would have been obvious to apply compressed air at a first pressure with a first nozzle system and to apply compressed air at a second pressure with a second nozzle system because the nozzle system of Halberschmidt ‘997 is incorporated into a continuous conveyance bending lehr (Figs. 1-7), and the nozzle system of Bishop ‘192 is part of a portable blast gun system (p. 1, line 62-p. 2, line 2; p. 2, lines 5 and 40).
Regarding claim 7, Halberschmidt ‘997 and Bishop ‘192 are silent regarding the number of glass panels formed per hour.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select throughput of the process such that the maximum efficiency is achieved while maintaining quality of the produced glass panels.
Regarding claim 8, Halberschmidt ‘997 teaches applying sequential bursts of compressed air at a first pressure to bend a curved portion of a glass panel to a specified bend radius as the glass panel is being conveyed through a lehr (column 1, lines 7-12; column 2, lines 68 and 20-24; column 3, lines 4-10; column 4, lines 1-40; column 5, lines 50-53 and 59-66; column 6, lines 7-18 and 52-55; Figs. 1-7).  Halberschmidt ‘997 is silent regarding arranging the curved portion of the glass panel with at least a nozzle directing compressed air at a second pressure that is higher than the first pressure to the glass panel and applying compressed air at the second pressure to form identification markings in the glass panel.  In analogous art of forming identification markings in glass, Bishop ‘192 suggests arranging a glass panel with at least a nozzle directing compressed air at a second pressure to the glass panel, and applying compressed air at the second pressure to form identification markings in a glass panel for the benefit of providing information about the glass panel on the panel itself (p. 1, lines 5-7, 29-33, and 38-39; p. 1, line 63-p. 2, line 2; p. 2, lines 15-17 and 55-59; p. 3, lines 21-31 and 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Halberschmidt ‘997 by arranging the curved portion of the glass panel with at least a nozzle directing compressed air at a second pressure to the glass panel and applying compressed air at the second pressure to form identification markings in the glass panel, as suggested by Bishop ‘192, for the benefit of providing information about the glass panel on the panel itself.
In the combination of Halberschmidt ‘997 and Bishop ‘192 as described above, the order of steps of applying compressed air at the first pressure and applying compressed air at the 
Regarding the second pressure being higher than the first pressure, the two have only three possible relationships - namely, the first pressure is higher, the second pressure is higher, or the first pressure is equal to the second pressure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to try making the second pressure higher than the first pressure as claimed as one of a finite number of possibilities, with a predictable result of forming a curved portion of a glass panel with identification markings.  Further, Halberschmidt ‘997 suggests a first pressure of up to 400 mm (WG), or about 0.6 psi, and further suggests that the first pressure should be sufficient to apply the glass panel to a bending form depending upon the thickness of the glass (see citations above).  Also, Bishop ‘192 suggests a pressure of 35 to 150 psi, and particularly 90 psi for glass, and further suggests that the second pressure should be selected for the particular material being marked so that the process creates a clear mark but does not impair strength of the glass panel (p. 1, lines 24-28 and 38-39; p. 3, lines 51-59).  Thus Bishop ‘192 suggests a second pressure that is higher than the first pressure of Halberschmidt ‘997.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Halberschmidt ‘997 
Regarding claim 12, in the combination of Halberschmidt ‘997 and Bishop ‘192, it would have been obvious to apply compressed air at a first pressure with a first nozzle system and to apply compressed air at a second pressure with a second nozzle system because the nozzle system of Halberschmidt ‘997 is incorporated into a continuous conveyance bending lehr (Figs. 1-7), and the nozzle system of Bishop ‘192 is part of a portable blast gun system (p. 1, line 62-p. 2, line 2; p. 2, lines 5 and 40).
Regarding claim 13, Halberschmidt ‘997 and Bishop ‘192 are silent regarding the number of glass panels formed per hour.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select throughput of the process such that the maximum efficiency is achieved while maintaining quality of the produced glass panels.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halberschmidt ‘997 (US 4,682,997) and Bishop ‘192 (GB 2 028 192 A) in view of Vogl ‘900 (US 2019/0308900 A1).
Regarding claims 2 and 14, Halberschmidt ‘997 and Bishop ‘192 are silent regarding, prior to applying sequential bursts of compressed air, mixing raw materials comprising glass particles, melting the mixed raw materials to form molten glass, floating the molten glass over a float chamber, annealing the molten glass in a lehr, and cutting the annealed glass into a glass panel.  In analogous art of glass panel forming, Vogl ‘900 suggests mixing raw materials comprising glass particles, melting the mixed raw materials to form molten glass, floating the molten glass over a float chamber, annealing the molten glass in a lehr for the benefit of initially .

Claim(s) 3-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halberschmidt ‘997  (US 4,682,997) and Bishop ‘192 (GB 2 028 192 A) in view of Ozanam ‘767 (US 2019/0389767 A1).
Regarding claims 3 and 9, Halberschmidt ‘997 and Bishop ’192 are silent regarding the applying compressed air at the second pressure marking a dot matrix onto the glass panel.  In analogous art of forming identification markings in glass panels, Ozanam ‘767 suggests forming a dot matrix onto a glass panel (¶ [0034], [0036]) as a known data format for recording information about the glass panel on the panel itself.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Halberschmidt ‘997 and Bishop ‘192 by applying compressed air at the second pressure to mark a dot matrix onto the glass panel as an alternative data format for recording information about the glass panel on the panel itself, as suggested by Ozanam ‘767.
Regarding claims 4 and 10, Ozanam ‘767 suggests dot matrix as described above, and further suggests the dot matrix comprises an eight-combination marking system (¶ [0034]), wherein in Datamatrix-type codes as described, any three matrix cells may form an eight-combination marking system.
Regarding claims 5 and 11,Ozanam ‘767 suggests dot matrix as described above, and further suggests the dot matrix comprises readable binary code (¶ [0034], [0037]),wherein in Datamatrix-type codes as described, each matrix cell is black or white, which is binary.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741